Citation Nr: 1729866	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before the Appellant's 18th birthday.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970.  The Veteran died in November 2010 and the Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The appeal was subsequently transferred to the VA Regional Office in Los Angeles, California.

In March 2014, the Appellant testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded this appeal in February 2015 and November 2016 for additional evidentiary development.  The Veteran appealed the Board's November 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which in May 2017, issued a Joint Motion for Remand (JMR) of the parties (VA Secretary and Veteran), vacating and remanding the Board's decision for readjudication consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.

In its February 2015 remand, the Board directed the RO to obtain Social Security Administration (SSA) records pertinent to the claim.  The records received in response did not include those pertaining to the agency's initial denial of the Appellant's claim in October 1997.  Given that Appellant attained the age of eighteen in September 1996, SSA records that potentially document whether Appellant was disabled in October 1997 are certainly relevant to the claim on appeal.  Accordingly, those additional SSA records must be obtained.

After receipt of the additional SSA records, a retrospective medical opinion from a qualified expert should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact Appellant and permit him to identify, submit, or authorize VA to obtain any additional records not already on file that he believes are pertinent to his appeal.

2.  Contact the SSA and request all the records pertaining to the agency's initial denial of the Appellant's claim in October 1997, including all administrative decision(s) on such application for benefits and all underlying medical records which are in the agency's possession.  All attempts should be made to obtain such records.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting such records.  All records and/or responses received should be associated with the claims file.

3.  After completing the above and associating the newly obtained records with the claims file, obtain a retrospective opinion from an appropriate examiner concerning whether, at the age of 18, Appellant was permanently incapable of self-support as a result of his disabilities.

The contents of the entire claims file, to include a complete copy of this Remand and the newly obtained records, must be made available to the examiner.

The examiner's report should include a discussion of Appellant's documented medical, educational, and vocational history.

Based on a review of the entire record, the examiner should address the following:

(i) Whether it is at least as likely as not (50 percent or greater probability) that the Appellant's disabilities rendered him permanently incapable of self-support at the age of 18.  If possible, the VA examiner should indicate what employment limitations, if any, would have existed at that age.

(ii)  If the examiner determines that the Appellant was capable of self-support, the VA examiner is asked to discuss the evidence establishing that he is capable of self-support with particular attention to his industrial and employment capabilities, if any.

(iii)  If the Appellant was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday.

The examiner must discuss the underlying rationale for his/her opinions.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

